Citation Nr: 0738877	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-26 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for post-operative total 
left knee arthroplasty, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from January 1951 to January 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Board remanded the veteran's appeal for additional 
development in November 2004.

The veteran requested a temporary total rating based on the 
need for convalescence following surgery, pursuant to 38 
C.F.R. § 4.30, in May 2005.  This request is referred to the 
AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The veteran has not been provided with notice pertaining to 
VA's duty to assist since December 2002.  In light of the 
changes brought about by Pelegrini, Mayfield, and 
Dingess/Hartman, the Board finds that the veteran should be 
provided with current VCAA notice.

As noted above, this appeal was remanded in November 2004.  
The Board ordered the Agency of Original Jurisdiction (AOJ) 
to schedule the veteran for a VA examination of his left knee 
disability.  The Appeals Management Center (AMC) in 
Washington DC scheduled the examination, which was carried 
out in January 2005.

In May 2005, the RO received a statement from the veteran 
indicating that he had undergone total knee replacement of 
his left knee in April 2005.  The RO forwarded the statement 
and a VA discharge summary to the AMC, and those documents 
were received by the AMC in May 2005.  

Inexplicably, the AMC did not obtain records of the repeat 
total knee replacement conducted at a VA facility in April 
2005.  Moreover, no further action was taken in the veteran's 
appeal prior to recertification to the Board in 2007.  

In light of the repeat total knee replacement undertaken in 
April 2005, the current status of the veteran's left knee 
disability is unclear.  Accordingly, the veteran should be 
afforded a current examination to determine the extent of 
that disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with current 
notice of VA's duty to assist him in the 
development of his claim, which is 
compliant with the provisions of current 
case law and 38 U.S.C.A. § 5103(a).

2.  Obtain the records pertaining to the 
veteran's April 2005 total knee 
replacement, as well as any other VA 
clinical records produced since April 
2005.  

3.  Schedule a VA orthopedic examination 
to determine the nature and extent of the 
veteran's left knee disability.  The 
examiner should fully describe the 
manifestations of the veteran's left knee 
disability and assess any complaints of 
pain and weakness.  The examiner should 
indicate whether the veteran experiences 
chronic residuals of severe painful 
motion or weakness in the left knee as 
the result of the total knee replacement.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



